Title: From John Adams to Elkanah Watson, 10 August 1812
From: Adams, John
To: Watson, Elkanah



Dear Sir
Quincy August 10th. 1812

Your favour of July 19th is yet unacknowledged. The first page of it, or rather the first part of the first page compells me to Say that the real cause of the rancorous virulence with which I have been treated by all Parties French and English, Democratical and Aristocratical, and I might Add Presbyterian and Antipresbyterian, has been that I never was and never would be a passive Tool of any Party; a mere fescue in the Fingers of any party Demagogue or Pedagogue. While I was Swimming in the rapid tide of Popularity and had more Business at the Bar in Boston than any Lawyer there Whig or Tory by near one half; I engaged in favour of Captain Preston and his Soldiers in March 1770. The Whiggs were, Shocked and enraged; yet they could not give me up. They conquered their disgust and resentment So far as to choose me Representative of Boston in May; I got the Tryal postponed to next fall that the raging flames might not consume all Truth honour Law Equity and Humanity. At the Tryal in the Fall or rather at the two Tryals I laboured, like what? Shall I Say like a dray horse, like a Plantation Slave, or a Coal heaver, for fourteen or fifteen days; and obtained verdict that God and Man will approve forever. What was the consequence? Curses and Sinkings in All most every Street in Boston; and the instantaneous loss of more than half  my business at the Barr. From that time to this, I have been the Butt the Target for wonton Libellers. All Parties have thought themselves Safe, in belching out any nauseous Billingsgate against, me.
I am not flattered by your promise of a place in Biography  that of Elliot  I had rather my Name Should be  in oblivion. The gross ignorance, the base partiality and the lazy, hasty Superficial Investigation of both are to me, extreamly disgusting.
My motive for enquiring into your Conversations at Birmingham was this. I have reason to believe, that Huchinson, Oliver, all the Judges, and all the ministerial People, who were in the Secret, imputed to me the Impeachment of the Judges. They thought me the original Suggester, the principal Supporter and most efficacious Conductor of that process. When you told me, that “they feared me more than any or all other Men” and considered me as “the Author of the Revolution” I suspected that they meant, that they considered me as the Author of that Impeachment, and that Impeachment as the Pivot on which the Revolution turned. I wished to know whether that Impeachment was mentioned or recollected in any of your Conversations at Birmingham.
It has pleased God to prolong my Life, to such an Age that I can review all Parties and recollect all distinguished Characters from 1755 to 1812. I can compare Hutchinson with Washington, Sewall and Oliver with Marlial and Parsons. Hancock with nobody: he never had his equal in generosity: but in political Stability with Dickenson. James Otis and Sam. Adams with Patrick Henry and Richard Henry Lee &c &c &c
The Result of all these Parrallels is not an increased Admiration of any of them: but I assure you, it is diminished Resentment and detestation against any of them.
As nothing promotes party Politicks Spiritual or temporal So much as Pilgrimages, it would not be very astonishing if Pilgrimages to Mount Vernon Should become as fashionable and as necessary to worldly promotion if not to eternal Salvation, as those to Mecca, Loretto, or Saint Iago of Compostella. I Scarcely dare to hint of the holy Sepulche at Jerusalem and the Crusades.
The Sordid Panegyricks increase almost as fast as the Sordid Philippicks. Adulation is as base and as ill applied as Villification and Reproach. Thus confounding all degres and distinctions of Virtue and Vice, and opening the Gates to Corruption of the deepest and darkest die.
I have laid before the Trustees of our Agricultural Society your representations to me, and Mr Sullivan made his communications but I am Sorry to be obliged to Say that the Gentleman’s letter of 10th  generally, if not universally, clearly of Opinion that they could not comply with your request consistently with the design of their institution or the letter or Spirit of their Charter.
I am Sir respectfully and affectionately yours

John Adams